Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance:
Applicant in his remarks argues that the cited references do not teach or suggest "amorphous calcium carbonate (ACC) particles including an inorganic polyphosphate or pharmaceutically acceptable salts thereof as a stabilizer that forms part of the ACC particles." Applicant goes on by saying that "in the claimed subject matter, a stabilizer is added in the process of preparation of ACC and is an integral part of the ACC particles. In the case of Sagi, ACC and bisphosphonates, if used as a single dosage form, are merely an admixture of a powder of ACC and a powder of bisphosphonate. These can be physically separated. In the claimed subject matter, the stabilizer (e.g., bisphosphonate) cannot be separated from ACC powder as it is a part of it." The arguments are considered to be persuasive.
2.    Claims 54-66 and 74-74 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 67-73 are, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 9/21/2018 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/21/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35U.S.C. 121 are no 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617